PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tanji, Masamichi
Application No. 16/447,060
Filed: 20 Jun 2019
For: COMMUNICATION SYSTEM, COMMUNICATION APPARATUS, METHOD OF CONTROLLING THE SAME, AND STORAGE MEDIUM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the PETITION TO EXPUNGE TERMINAL DISCLAIMER UNDER 37 C.F.R. § 1.59(B), filed January 3, 2022. Since expungement is not possible, the petition will be treated under 37 CFR 1.182, as a request to withdraw the terminal disclaimer over U. S. Patent No.10,373,658, filed October 12, 2021, which would withdraw the legal effect of the terminal disclaimer.

The constructive petition under 37 CFR 1.182 to withdraw the terminal disclaimer over U. S. Patent No. 10,373,658, filed October 12, 2021, is GRANTED.

MPEP 1490 states, in pertinent part:

VIII. WITHDRAWING A RECORDED TERMINAL DISCLAIMER 

If timely requested, a recorded terminal disclaimer may be withdrawn before the application in which it is filed issues as a patent, or if a terminal disclaimer is filed in a reexamination proceeding, before the reexamination certificate issues. After a patent or reexamination certificate issues, a recorded terminal disclaimer will not be nullified. 

A. Before Issuance of Patent or Reexamination Certificate 

While the filing and recordation of an unnecessary terminal disclaimer has been characterized as an “unhappy circumstance” in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968), there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer which was erroneously filed before the patent issues. Likewise, a terminal disclaimer that was erroneously filed in a reexamination proceeding may be withdrawn before issuance of the reexamination certificate. Because the terminal disclaimer would not take effect until the patent is granted (or the reexamination certificate is published), and the public has not had the opportunity to rely on the terminal disclaimer, relief from this unhappy circumstance 

Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of an erroneously filed recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer. …

Applicant filed a terminal disclaimer to obviate double patenting rejections over a “prior” patent, U. S. Patent No. 10,373,658 on October 12, 2021. The January 3, 2022 petition to expunge the terminal disclaimer over U. S. Patent No. 10,373,658, filed October 12, 2021, is being treated as a petition under 37 CFR 1.182 to withdraw the aforementioned terminal disclaimer. The pivotal issue in a petition to withdraw a recorded terminal disclaimer is whether the recorded terminal disclaimer is applicable to one or more claims. 

The undersigned has consulted with the examiner of record, who states the terminal disclaimer over U. S. Patent No. 10,373,658, filed October 12, 2021, does not apply to any claim currently of record and may be withdrawn. Examiner Chen states the October 12, 2021 disclaimer identified an incorrect patent, U.S. Patent No. 10,373,658. The correct patent is U.S. Patent No. 10,374,658. Therefore, the examiner finds it is proper to nullify the terminal disclaimer over 
U. S. Patent No. 10,373,658, filed October 12, 2021.

Accordingly, the terminal disclaimer over U. S. Patent No. 10,373,658, filed October 12, 2021, is hereby WITHDRAWN.  It is noted a terminal disclaimer over U.S. Patent No. 10,374,658 was filed and approved on January 3, 2022.  

Technology Center AU 2649 has been advised of this decision.  The application is being referred to the Technology Center for further action in light of this decision, including withdrawal of the terminal disclaimer over U. S. Patent No. 10,373,658, filed October 12, 2021.  

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET